Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EX PARTE QUAYLE ACTION

Claims 1, 2, 4, and 6-13 of S. Choi et al., US 16/333,998 (Feb. 28, 2017) are pending.  Claims 6-11 to the non-elected inventions stand withdrawn from consideration.  Claims 1, 2, 4, 12 and 13 are in condition for allowance.  

This application is in condition for allowance except for the presence of claims 6-11 directed to an invention non-elected with traverse in the reply filed on September 14, 2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.  MPEP § 821.01 (paragraph 8.03).  The prosecution of this case is closed except for consideration of the above matter.


Election/Restrictions 

Applicant previously elected Group (I), now claims 1, 2, 4 and 13, with traverse in the Reply to Restriction Requirement filed on September 14, 2021.  Claims 6-12 to the non-elected invention of Groups (II) and (III) are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  The restriction is maintained as FINAL.  


Rejoinder

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 12 (Group (III)), directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

Claims 6-11, directed to the invention of Group (II) do not require all the limitations of an allowable product claim, and are NOT been rejoined.  MPEP § 821.04(b).  That is, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder.  MPEP § 821.04(b).  

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups (I) and (III) as set forth in the Office action mailed on June 15, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Withdrawal 35 U.S.C. 102(a)(1) Rejections over S Kang, “Highly Ordered Super lattice of Gold Nanoparticles Confined in Porous Silica Matrix”, (Ph.D. Dissertation, May 29, 2015)

Rejection of claims 1, 2, 4 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S Kang, “Highly Ordered Super lattice of Gold Nanoparticles Confined in Porous Silica Matrix”, (Ph.D. Dissertation, May 29, 2015) is withdrawn in view of Applicant’s submissions.  Kang is not prior art for the following reasons.  

Applicant submits a certified English translation of the Confirmation of Release Date of Dissertation dated on January 13, 2022. According to the remarks of the Confirmation of January 13, 2022, Kang is a thesis for which the author applied for non-disclosure until March 1, 2016 and the institute takes actions to open to the public a quarter or semester after the end of the non-disclosure period (March 1, 2016), and thus Kang has been available to the public only as of August 29, 2016.  

The effective filing date of the current claims is September 28, 2016.   Applicant submits a certified English-language translation of priority document KR 10-2016-0124611 (Sep. 28, 2016).  Claims 1, 2, 4 and 13 are fully supported by KR 10-2016-0124611 (Sep. 28, 2016) pursuant to § 112.  MPEP § 2152.01.  As such, the effective filing date of claims 1, 2, 4 and 13 is September 28, 2016.  

Kang (available to the public as of August 29, 2016) is not considered prior art pursuant to 35 U.S.C. § 102(a)(1) because the 102(b)(1) exception applies. MPEP § 717(01)(III).  Also, because the inventive entity is the same, a 1.130 declaration is not required because Kang is by one or more joint inventor(s) and does not name anyone else.  MPEP § 717(01)(III).  


Withdrawal 35 U.S.C. 102(a)(1) Rejections over X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”)

Rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) as being anticipated by X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”) is withdrawn in view of Applicant’s amendment.  Wang at least does not disclose the claim 1 limitation of “wherein the average distance between neighboring gold nanoparticles in the superlattice is between 15 nm and 25 nm”. 

Withdrawal Claim Rejections - 35 USC § 103

Rejection of claim 4 under AIA  35 U.S.C. 103 as being unpatentable over X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”) in further view of K. Grabar et al., 67 Analytical Chemistry, 735-743 (1995) (“Garber”) is withdrawn in view of Applicant’s amendments.  The cited reference combination does not teach or suggest the claim 1 limitation of “wherein the average distance between neighboring gold nanoparticles in the superlattice is between 15 nm and 25 nm”. 

Rejection of claim 13 under AIA  35 U.S.C. 103 as being unpatentable over X. Wang et al., 52 Inorganic Chemistry, 10708-10710 (2013) (“Wang”) in further view of M. Haruta et al., WO 2004/052536 (2004) (“Haruta”) is withdrawn in view of Applicant’s amendments.  The cited reference combination does not teach or suggest the claim 1 limitation of “wherein the average distance between neighboring gold nanoparticles in the superlattice is between 15 nm and 25 nm”.    


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622